                                    Case 4:18-cv-00806-SBA Document 240 Filed 06/29/20 Page 1 of 3



                              1   TODD A. ROBERTS (SBN 129722)
                                  NICOLE S. HEALY (SBN 157417)
                              2   ROPERS MAJESKI PC
                                  1001 Marshall Street, 5th Floor
                              3   Redwood City, CA 94063
                                  Telephone: 650.364.8200
                              4   Facsimile:    650.780.1701
                                  Email:        todd.roberts@ropers.com
                              5                 nicole.healy@ropers.com
                              6   Attorneys for Defendants
                                  AMERICAN FINANCIAL BENEFITS CENTER,
                              7   AMERITECH FINANCIAL, FINANCIAL
                                  EDUCATION BENEFITS CENTER, and BRANDON
                              8   DEMOND FRERE
                              9
                                                                   UNITED STATES DISTRICT COURT
A Professional Corporation




                             10
                                                              NORTHERN DISTRICT OF CALIFORNIA
      Redwood City




                             11
                                                                        OAKLAND DIVISION
                             12

                             13
                                  FEDERAL TRADE COMMISSION,                             Case No. 18-cv-00806 SBA
                             14
                                                      Plaintiff,                        PARTIES’ JOINT STATUS REPORT
                             15
                                           v.                                           Complaint filed February 7, 2018
                             16                                                         Hon. Saundra Brown Armstrong
                                  AMERICAN FINANCIAL BENEFITS
                             17   CENTER, a corporation, also d/b/a AFB and
                                  AF STUDENT SERVICES, et al.,
                             18
                                                      Defendants.
                             19
                             20

                             21            Pursuant to Orders issued by this Court (see ECF No. 234), the Parties hereby submit this

                             22   Joint Status Report.

                             23            As the Court is aware, on December 20, 2019, Defendant Brandon Frere entered a plea of

                             24   guilty to one count each of wire fraud and money laundering. See United States v. Frere, Cr. 19-

                             25   0493-SI. His sentencing has been delayed, including due to the COVID-19 pandemic, but is

                             26   currently scheduled for July 24, 2020. Mr. Frere and the Federal Trade Commission have been in

                             27   discussions regarding settlement and have reached an agreement in principle. They anticipate

                             28   that the settlement will be finalized before Mr. Frere’s sentencing hearing.
                                  4818-7405-4337.1

                                                                                                                 JOINT STATUS REPORT
                                                                                  -1-                                  18-CV-00806 SBA
                                    Case 4:18-cv-00806-SBA Document 240 Filed 06/29/20 Page 2 of 3



                              1            The Companies, that is, American Financial Benefits Center, Ameritech Financial, and
                              2   Financial Education Benefits Center, are no longer operating and their assets have been liquidated
                              3   under the supervision of the Receiver in this Action, Thomas McNamara. Mr. McNamara has
                              4   submitted periodic status reports to the Court, the most recent having been submitted on January
                              5   9, 2020. ECF No. 232.
                              6            Based on the foregoing, the parties ask that the Court continue the stay in this matter until
                              7   thirty (30) days after Mr. Frere has been sentenced in the parallel criminal action.
                              8   Dated: June 29, 2020                                 ROPERS MAJESKI PC
                              9
A Professional Corporation




                             10                                                        By:/s/ Nicole S. Healy
                                                                                           TODD A. ROBERTS
      Redwood City




                             11                                                            NICOLE S. HEALY
                                                                                           Attorneys for Defendants
                             12                                                            AMERICAN FINANCIAL BENEFITS
                                                                                           CENTER, AMERITECH FINANCIAL,
                             13                                                            FINANCIAL EDUCATION BENEFITS
                                                                                           CENTER, and BRANDON DEMOND
                             14                                                            FRERE
                             15

                             16   Dated: June 29, 2020                                 FEDERAL TRADE COMMISSION

                             17

                             18                                                        By: /s/ Sarah Schroeder
                                                                                           SARAH SCHROEDER
                             19                                                            ROBERTA TONELLI
                                                                                           EVAN ROSE
                             20                                                            Attorneys for Plaintiff
                                                                                           FEDERAL TRADE COMMISSION
                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28
                                  4818-7405-4337.1

                                                                                                                 JOINT STATUS REPORT
                                                                                    -2-                                18-CV-00806 SBA
                                    Case 4:18-cv-00806-SBA Document 240 Filed 06/29/20 Page 3 of 3



                              1                                         ECF ATTESTATION
                              2            I, Nicole S. Healy, am the ECF User whose ID and password are being used to file this
                              3   PARTIES’ JOINT STATUS REPORT. In compliance with Civil Local Rule 5-1(i)(3), I attest that
                              4   concurrence in the filing of this document has been obtained from all signatories indicated by a
                              5   “conformed” signature (/s/) within this e-filed document.
                              6
                                  Dated: June 29, 2020
                              7                                                     /s/ Nicole S. Healy
                                                                                   NICOLE S. HEALY
                              8

                              9
A Professional Corporation




                             10
      Redwood City




                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19
                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27
                             28
                                  4818-7405-4337.1

                                                                                                              JOINT STATUS REPORT
                                                                                 -3-                                18-CV-00806 SBA
